OPINION
Per CURIAM:
The matters complained of by appellant as the basis for removal of administrator have to do with the issues which are now pending in a petition to vacate a judgment in the Common Pleas Court.
The Probate Court cannot attack collaterally the judgment of the Common Pleas Court in passing upon the qualifications of one to be appointed administrator of an estate, and until the Common Pleas Court finally determines the issues in said cause the questions of fact therein contained may not be considered by the Probate Court in determining the qualifications or fitness to act of the person appointed as administrator.
We find no evidence that the court abused its discretion in the refusal to remove the administrator.
SKEEL, PJ, HURD, J, THOMPSON, J, concur.